Per Curiam:
While the verdict in this case was probably excessive, we have not the means of correcting it. Were we to send the case back for another trial, it is quite possible it would be increased. This, however, would be no reason why we should not reverse the judgment, were there legal reasons why we should do so. A careful examination of the record fails to disclose any. An ingenious argument was made, based upon philosophical reasons, to show that the manner of the plaintiff’s fall was evidence that she must have attempted to leave the car while it was in motion, and that a ball thrown in a particular manner would rebound at a certain angle. This may be so, but a woman is not a ball, and her rebound is an unknown quantity. This theory, moreover, was not sustained by the evidence; and, in the face of positive testimony, theories are not of much value. We find no error in the rulings of the court, and it is not our province to correct the finding of the jury-
■Judgment affirmed.